DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
Response to Amendment
The reply filed on 5/21/2021 amended claims 1, 2, 7, 14, and 18, cancelled claims 3, 5, 17, and 19, and added new claims 25-28. Claims 1, 2, 4, 6-16, 18, 20-28 are currently pending herein.
Allowable Subject Matter
Claims 1, 2, 4, 6-16, 18, 20-28, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: An electric skateboard comprising: a deck including a moulded body; a front truck and a rear truck; a first pair of wheels rotatably connected to the front truck and a second pair of wheels rotatably connected to the rear truck, the first pair of wheels rotatably connected on two ends of a first axle, the second pair of wheels rotatably connected on two ends of a second axle, wherein the first pair of wheels are driven wheels, driven by sensored motors; a communications module configured to receive control instructions from a wireless remote control and to transmit data to one or more external devices; a controller in communication with the communications module and the sensored motors; and a battery supplying power to the motors, communications module and controller, the communications module, the controller and the battery are integrated within the moulded body and are provided on an underside of the deck, the first axle supports two motor mounting plates configured for adjustably mounting the sensored motors thereto such that a distance between the sensored motors and the first axle is adjustable, one of the two motor mounting plates supported toward one end of the first axle, and the other of the two motor mounting plates supported toward the other end of the first axle, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of electric skateboards (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618